Citation Nr: 0201284	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  01-08 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1969 to 
February 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2000 and December 2000 rating 
actions by which the RO denied service connection for 
hepatitis.  The veteran appealed the denial of service 
connection for hepatitis C.


FINDING OF FACT

Hepatitis C was not manifested during military service and is 
not shown to be causally or etiologically related to service.


CONCLUSION OF LAW

The veteran does not have hepatitis C that is the result of 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his chronic hepatitis C viral 
infection is due to exposure to blood and blood products 
while serving in Vietnam.  

The law provides that service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if preexisting 
service, was aggravated by it.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303(a) (2001).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

The evidence shows that the veteran's military occupational 
specialty was Armored Reconnaissance Specialist.  While he 
was stationed in Vietnam, the veteran's principal duties were 
tank commander and assistant squadron leader.  The service 
medical records-including the entrance and separation 
examinations-reveal no pertinent treatment or complaints.  

Included in the evidence of record are the veteran's reports 
of having had contact with blood during his military service.  
At a March 1994 VA examination, the veteran reported that, 
during a convoy, one of the armored personnel carriers ran 
over a Vietnamese boy and the veteran helped remove the body 
parts from around the track.  When transferred and assigned 
as a door gunner on a scout aircraft, the veteran had to wash 
out an aircraft that had brought back a dead pilot.  In an 
April 1994 statement in support of claim (VA Form 21-4138), 
the veteran also related being involved in body cleanup when 
two individuals were hit by a rocket.  

A hospital discharge summary reveals that the veteran 
underwent back surgery in January 1983, during which he 
received a transfusion of five units of blood.  A December 
1999 blood chemistry report shows that the veteran was 
positive for hepatitis C.

Two private physicians of the MeritCare Health System opined 
that the veteran's hepatitis probably resulted from his in-
service contact with blood products.  The first, a Department 
of Family Medicine physician, submitted a letter dated in 
March 2000, which suggests that the veteran's hepatitis C was 
more likely than not due to his military service in Vietnam 
where he was exposed to blood and blood products numerous 
times in the infantry and in the air support battalion.  The 
physician noted that he had had the opportunity to evaluate 
the veteran regarding the positive hepatitis C antibody.  The 
second physician, a gastroenterologist, wrote three letters 
relating to the veteran's hepatitis C.  In June 2000, he 
reported that the veteran's liver disease was due to chronic 
hepatitis C viral infection.  He opined that the most 
probable exposure was the veteran's Vietnam military service 
with its extensive exposure to blood and blood products.  In 
July 2000, the physician noted that he saw the veteran at the 
request of the primary care provider, and that a serologic 
work-up confirmed the presence of a chronic hepatitis C viral 
infection and no other active liver disease.  This physician 
writes that the veteran had chronic symptoms of fatigue, 
myalgia, arthralgia and occasional night sweats.  He reports 
that his historical review suggests that the most probable 
origin of the hepatitis C was the military service in Vietnam 
where the veteran was exposed to blood and blood products 
numerous times in the infantry and the air support battalion.  
In a May 2001 letter, the physician reported that his opinion 
took into account the 1983 blood transfusion.  The etiology 
was more likely related to the military service because, he 
explained, the locality of the hospital in which the veteran 
received his transfusion had an extremely low rate of 
hepatitis over the years, due in part to excellent uniform 
blood banking practices even prior to the availability of the 
hepatitis C serology in 1989, and in part to a very low 
incidence of hepatitis C in that portion of the country in 
the early 1980s.  Thus, he concluded that the battlefields of 
Vietnam carried a significantly higher risk for the 
development of hepatitis than this single, well-managed 
transfusion of a blood product in 1983.  

A VA examination conducted in June 2000, revealed complaints 
of fatigue for about three years.  The examiner concluded 
that the etiology of the veteran's hepatitis C was unknown, 
but possibly it was contracted through the blood transfusion 
in "1981."  The report concluded that neither the exposure 
in service, nor the transfusion after service had been 
substantiated.  Another examiner concurred in this opinion.

In October 2000, the RO requested a medical opinion regarding 
the etiology of a veteran's chronic hepatitis C viral 
infection.  In a November 2000 letter, a VA physician, 
indicated that, given the associated risk factors, it was his 
view that the veteran acquired hepatitis C infection through 
the 1983 blood transfusion.  He related that he had reviewed 
the medical record, supportive letters, service records in 
their entirety, and literature.  He noted that prior to the 
1990s the majority of hepatitis C infections were acquired 
through contaminated blood transfusions.  

The Board finds that the veteran's hepatitis C infection is 
not attributable to military service.  The Board is persuaded 
by the VA physician's opinion that because the majority of 
hepatitis C infections before 1990 occurred through 
contaminated blood transfusions, he believed the transfusion 
of five units of blood to the veteran in 1983 was the 
mechanism by which the veteran contracted the disease.  The 
Board acknowledges the views of the two MeritCare Health 
System physicians to the contrary.  In this regard, the Board 
is not convinced by the Department of Family Medicine 
physician's opinion which fails to address the 1983 blood 
transfusion.  The Board observes that the gastroenterologist 
discards the blood transfusion as a mechanism of contraction 
because the local area of the hospital had an extremely low 
rate of hepatitis due to the uniform blood banking practices 
and the low incident of hepatitis C in that portion of the 
country.  The Board finds this reasoning particularly 
unpersuasive.  By this physician's own admission there was no 
serology testing available until 1989.  This means that the 
physician could not possibly have known what the incidence of 
hepatitis C was in the early 1980s.

The Board finds it significant that the veteran was not in an 
military occupational specialty or duty assignment which by 
nature would require regular dealings with blood products, 
such as a medic's might.  To the contrary, the veteran 
relates only three instances of possible contact with blood 
products, none of which by necessity involved direct contact 
with blood.  Thus, like the VA physician in November 2000, 
the Board is of the view that the likelihood of contracting 
hepatitis from cleaning blood out of a helicopter, helping 
remove body parts from Armored Personnel Carrier tracks, and 
being involved with cleaning up the remains of two crewmen, 
is far lower than that associated with a direct transfusion 
of five units of blood in 1983.  Moreover, it is significant 
that the VA physician reviewed the entire record and based 
his opinion not only on medical literature, but on the 
evidence set forth in the claims file, something the other 
physicians apparently did not do.  In fact, the private 
physicians referred to a history of "numerous" or 
"extensive" exposures to blood during the veteran's period 
of military service, indicating that their opinions were 
based on a somewhat inaccurate premise.  For all these 
reasons, the Board gives greater evidentiary weight to the VA 
physician's opinion.  Therefore, the Board finds that the 
veteran's hepatitis C is not attributable to military 
service.

In deciding this claim, the Board has considered the Veteran 
Claims Assistance Act of 2000 (Act), enacted on November 9, 
2000 and VA implementing regulations.  Pub. L. No. 106-475, 
114 Stat. 2096, et seq. (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These provisions apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001); 66 
Fed. Reg. 45,620.  The Act and implementing regulations 
provide for an enhanced duty to notify the claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, the Board finds that the RO 
satisfied these requirements by way of a letter to the 
veteran dated in February 2000, and the rating decision and 
statements of the case.  All requirements necessary to 
substantiate the claim were explained to the veteran.

In addition to the enhanced duty to notify the veteran, the 
new law and regulations redefine VA obligations to assist the 
veteran in gathering evidence.  VA is now required to make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim, once the claimant submits 
a substantially complete application for benefits.  66 Fed. 
Reg. 45,630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The Board is aware of no outstanding 
records relevant to this inquiry that have not been 
associated with the claims file.  Therefore, the Board finds 
that VA has satisfied this duty to assist. 

Finally, the new law and regulations provide that an opinion 
or examination be provided where necessary.  66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  Here, the veteran was provided a VA 
examination in June 2000.  Further, in November 2000, after a 
full review of the evidence, a VA examiner rendered an 
opinion as to the central issue in this claim.  An additional 
examination or medical opinion being unnecessary, the Board 
finds that the RO has satisfied the new duty to assist 
obligations.  For these reasons, under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  There is no reasonable 
possibility that further development of the claim will assist 
in substantiating this claim.  


ORDER

Service connection for hepatitis C is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

